Exhibit 10.1 FIFTH AMENDMENT TO THE LOAN AGREEMENT THIS Amendment to Loan Agreement made this 30th day of June, 2008, by and between M-TRON INDUSTRIES, INC., a Delaware corporation (“M-TRON”), and PIEZO TECHNOLOGY, INC., a Florida corporation (collectively, the “Borrowers”), and FIRST NATIONAL BANK OF OMAHA (the “Bank”), a national banking association established at Omaha, Nebraska. WHEREAS, M-TRON has existing term loans with the Bank evidenced by term note number 855891-1 with a due date of January 24, 2013, pursuant to an existing additional loan agreement with the Bank, which shall remain in full force in accordance with its terms; and WHEREAS, M-TRON has an existing revolving line of credit with the Bank evidenced by revolving note number 855893-1 with a due date of June 30, 2009 pursuant to an existing additional loan agreement with the Bank, which shall be paid in full from the proceeds of the Revolving Note; and Whereas, the Borrowers have requested the Bank to lend to the Borrowers the sum of $5,500,000 revolving line of credit (the “Revolving Loan”) and $1,310,280 term loan (“Term Loan”) (collectively referred to as the “Loans”); and WHEREAS, the Bank is willing to provide such credit facilities to the Borrowers upon the terms and conditions herein set forth. WHEREAS, BANK and BORROWER executed a written Loan Agreement dated October 14, 2004 which was subsequently amended May 31, 2005, June 30, 2006, October 3, 2006, and June 30, 2007 (the Loan Agreement together with all amendments is herein called the “AGREEMENT”); and WHEREAS, the parties hereto desire to amend the AGREEMENT. Now, therefore, in consideration of the AGREEMENT, and their mutual promises made herein, BANK and BORROWERS agree as follows: 1.Terms which are typed herein as all capitalized words and are not defined herein shall have the same meanings as when described in the AGREEMENT. 2.ArticleI.
